DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “other devices”, it is unclear what constitutes as other device, thus the claim is indefinite. 
Claim 11 recites “a third electric actuator” in line 10, the claim limitation implies that there is a first and second actuator. It is unclear how there is a third actuator when a first and second actuator has not been recited. And line 11 recites the limitation “to rotate one frame”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-20 are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being by anticipated by Morosin et al. (US 2005/0252457 henceforth Morosin).
Regarding claim 1, Morosin discloses a pet feeder, comprising: a base ( bottom of base unit 110, para. 0023, fig. 4); a housing connected to the base (base unit 110, fig. 3); a lid covering the housing (lid 134, fig. 3); a feeding tray operably coupled to the base (feeding bowl 150), the feeding tray defining at least one pet food feeding zone located outside the housing (fig. 3); a food tank positioned in the housing and defining a plurality of food compartments (food chamber 130, para.  0023, fig. 1); at least one rotary valve disposed at a bottom of the food tank (ring gear 455, para. 0026, fig. 4): a first electric actuator mounted on the housing and engaged to the at least one rotary valve (driving gear set 430, Para. 0026), the first electric actuator driving the at least one rotary valve to open only one of the plurality of food compartments at a time, to allow food of the only one of the plurality of food compartments to unload downwardly to the feeding tray (para. 0006 and 0026).
Regarding claim 8, Morosin discloses wherein the lid defines a desiccant storage structure (lid 134, para. 0023).
Regarding claim 9, Morosin discloses a control panel mounted on the housing, the control panel coupled to the first electric actuator and a second electric actuator (control panel 480, para. 0028).
Regarding claim 10, Morosin discloses a communication module communicating with other devices para. 0029, recording mechanism communicates with a speaker).
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647